EXHIBIT 10.17

RESTRUCTURING TRANSACTION

RETENTION AGREEMENT

THIS AGREEMENT is made by and between McDermott International, Inc., a
corporation duly organized under the laws of the Republic of Panama (the
“Company”) and Brandon C. Bethards (“Employee”) as of the 10th day of December,
2009 (this “Agreement”).

In consideration of the mutual covenants and agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby expressly acknowledged, the parties hereto agree as follows:

If the Company, with the prior approval of the Board of Directors of the
Company, engages in a transaction that results in the sale or other disposition
of all or substantially all of the operations of either of its subsidiaries The
Babcock & Wilcox Company or J. Ray McDermott, S.A. (each an “Operating Sub” and,
together, the “Operating Subs”), whether by sale of the capital stock or assets
of one or both of the Operating Subs, spinoff of one or both of the Operating
Subs or otherwise, with an Effective Date (this term and other terms that are
capitalized (but not otherwise defined herein) are used as defined in Section
XIII of this Agreement) within the 24-month period beginning on the date of this
Agreement (a “Restructuring Transaction”), Employee shall be entitled to
compensation and benefits under the circumstances set out below. In addition, if
Employee’s employment is terminated under certain circumstances set out below
before a Restructuring Transaction, Employee will be entitled to the
compensation and benefits set out below. The sale or disposition of less than
100% of the assets or stock of an Operating Sub shall not be considered a sale
or other disposition of substantially all of the operations of such Operating
Sub unless it is a sale or other disposition of at least 80% of the stock or
assets of such Operating Sub.

 

I. Obligations of the Company or a Successor Upon Termination of Employee In
Connection With or After a Restructuring Transaction.

 

     In the event that either

 

  (X) while employed by the Company, Employee’s employment by the Company is
terminated following the date of this Agreement and before the earlier of
(A) the termination of this Agreement in accordance with Section XII and (B) the
one-year anniversary of the Effective Date of a Restructuring Transaction,
either (i) by the Company for any reason other than Cause or Employee’s
Disability or (ii) by Employee for Good Reason or

 

  (Y) while employed by a Successor, Employee’s employment by such Successor is
terminated following the Effective Date of a Restructuring Transaction and
before the one-year anniversary of such Effective Date, either (i) by the
Successor for any reason other than Cause or Employee’s Disability or (ii) by
Employee for Good Reason (in the case of either of the immediately preceding
clause (i) or this clause (ii), the Successor being substituted for the Company
in the definitions of Cause and Good Reason herein),

 

       then, in either case, the Company or such Successor, as applicable, shall
(in all cases, subject to the proviso in clause (f) below with respect to awards
described in that clause, no later than March 15 following the year in which
Employee so terminates); provided that by such date, Employee has signed an
agreement that is no longer subject to rescission prepared by the Company or
Successor, as applicable, which is solely a release of the Company, Successor
(if applicable), and each of their respective affiliates, directors, officers
and other customary persons from any claim or liability arising out of or
related to Employee’s employment with or termination from the Company or a
Successor, except for amounts to which Employee is legally entitled pursuant to
employee benefit plans or this Agreement, and rights to insurance coverage or
indemnification:

 

  (a) pay to Employee within 30 days after the date of termination of Employee’s
employment (or such earlier time as may be required by applicable law) the
Accrued Benefits;

 

1



--------------------------------------------------------------------------------

  (b) in the event that a bonus is paid after the date of Employee’s termination
of employment under the Company’s or such Successor’s Executive Incentive
Compensation Plan (such plan or any successor or replacement plan, including any
annual bonus plan of such Successor, in any case in which Employee was a
participant immediately prior to such termination being hereinafter referred to
as the “EICP”), as applicable, for the year prior to the year in which the
termination takes place (the “Measurement Period”), pay to Employee in a lump
sum, at the same time such bonus is paid to other participants in the EICP, a
cash bonus equal to the product of the multiplier used for Employee’s position
during the Measurement Period and Employee’s annual base salary for the
Measurement Period;

 

  (c) pay to Employee in a lump sum, in cash, within 30 days after the date of
termination of Employee’s employment, a payment equal to the product of
Employee’s target bonus under the EICP as in effect immediately prior to the
date of termination and a fraction, the numerator of which is the number of days
that have elapsed in the year in which the termination takes place through the
date of termination of Employee’s employment and the denominator of which is
365;

 

  (d) pay to Employee in a lump sum, in cash, as soon as administratively
practicable after the date of termination of Employee’s employment, 200% of the
sum of (1) Employee’s annual base salary as in effect immediately prior to the
date of termination of Employee’s employment and (2) Employee’s target bonus
under the EICP as in effect immediately prior to the date of termination;

 

  (e) (1) pay to Employee in a lump sum, in cash, within 30 days after the date
of termination of Employee’s employment, a payment equal to two times the full
annual cost of coverage for medical, dental and vision benefits provided to
Employee and Employee’s covered dependents by the Company and, if applicable, a
Successor for the year in which Employee’s termination takes place and
(2) permit Employee and Employee’s covered dependents to be covered under the
Company’s, or if applicable, a Successor’s medical, dental and vision benefits
for 48 months provided Employee pays the full then applicable COBRA premium;

 

  (f) as of the date of Employee’s termination of employment, cause Employee to
have a fully vested and nonforfeitable interest in each of the awards identified
on the attached Schedule A (as the same may be modified pursuant to the terms of
the applicable plans and award agreements in connection with the Restructuring
Transaction), and to the extent applicable immediately pay such awards to
Employee; provided that none of the awards subject to Section 409A of the
Internal Revenue Code of 1986, as amended (“Code”), will be paid on a date
earlier than as provided in the applicable award agreements without regard to
this Agreement;

 

  (g) as of the date of Employee’s termination of employment, cause Employee to
have a fully vested and nonforfeitable interest in Employee’s account balance in
the McDermott International, Inc. New Supplemental Executive Retirement Plan
(“SERP”); provided that, notwithstanding anything to the contrary, Employee’s
SERP benefits shall be distributed in accordance with the terms of the SERP; and

 

  (h) pay to Employee within 30 days after the date of termination of Employee’s
employment an amount equal to the portion of Employee’s account under the Thrift
Plan for Employees of McDermott Incorporated and Participating Subsidiary and
Affiliated Companies that was not vested as of the date of termination of
Employee’s employment.

 

     Notwithstanding the foregoing provisions of Section I, payments and
benefits shall be subject to reduction as set out in Schedule B.

 

II. Obligations of the Company if Employee remains employed through the
Effective Date of a Restructuring Transaction.

 

    

In the event that Employee’s employment by the Company is not terminated as of
the Effective Date of the Restructuring Transaction under circumstances
entitling Employee to benefits under Section I above, and if Employee has
remained employed with the Company through the Effective Date of the
Restructuring

 

2



--------------------------------------------------------------------------------

 

Transaction, then the Company or, if applicable, the Successor shall cause
Employee to be granted the number of whole shares of restricted stock under the
Company’s or Successor’s, as applicable, stock plan, as near equal in value to,
but not greater than, 50% of the amount described in Section I(d) above, on
terms and conditions set forth in the grant agreement approved in accordance
with such stock plan; provided, however, the restricted stock shall vest on the
first anniversary of the Effective Date of the Restructuring Transaction if, and
only if, Employee remains employed with the Company or the Successor through
such first anniversary.

 

III. Participation In Other Company Programs.

 

     Nothing in this Agreement shall prevent or limit Employee’s continuing or
future participation in any plan, program, policy or practice provided by the
Company for which Employee may qualify, nor shall anything herein limit or
otherwise affect such rights as Employee may have under any other contract or
agreement with the Company, except as provided in Section X of this Agreement.
Amounts which are vested benefits or which Employee is otherwise entitled to
receive under any plan, policy, practice or program of or any contract or
agreement with the Company at or subsequent to the date of termination of
Employee’s employment shall be payable in accordance with such plan, policy,
practice or program or contract or agreement except as explicitly modified by
this Agreement. Notwithstanding the foregoing, it is expressly understood and
acknowledged by Employee that any payment by the Company or a Successor under
Section I of this Agreement shall be in lieu of any obligation on the part of
the Company or such Successor for payment of severance benefits under the
Severance Plan for Employees of McDermott Incorporated and Participating
Subsidiary and Affiliated Companies or any successor thereto or any other plan,
policy or agreement of the Company or such Successor in the event of termination
of Employee’s employment as provided in Section I of this Agreement with the
Company or such Successor during the one-year period following the Effective
Date of a Restructuring Transaction.

 

IV. Confidential and Proprietary Information.

 

     Employee acknowledges and agrees that any and all non-public information
regarding the Company, any of its Subsidiaries and its or their customers
(including but not limited to any and all information relating to its or their
business practices, products, services, finances, management, strategy, profits
and overhead) is confidential and the unauthorized disclosure of such
confidential information will result in irreparable harm to the Company.
Employee shall not, during Employee’s employment by the Company or any of its
Subsidiaries and for a period of five years after termination of such employment
(or such shorter period as may be required by law), disclose or permit the
disclosure of any such confidential information to any person other than an
employee or director of the Company or its Subsidiaries or any successor thereto
or an individual engaged by the Company or its Subsidiaries or any successor
thereto to render professional services to the Company or its Subsidiaries under
circumstances that require such person to maintain the confidentiality of such
information, except as such disclosure may be required by law. The provisions of
this Section IV shall survive any termination of this Agreement. For purposes of
this Section IV, the term “confidential information” shall not include
information that was or becomes generally available to the public other than as
a result of disclosure by Employee. Employee acknowledges that the execution of
this Agreement and the payments described in Section I of this Agreement
constitute consideration for the limitations on activities set forth in this
Section IV, the adequacy of which is hereby expressly acknowledged by Employee.
Employee understands and agrees that the Company shall suffer irreparable harm
if Employee breaches Section IV of this Agreement, and that monetary damages
shall be inadequate to address any such breach. Accordingly, Employee agrees
that the Company shall have the right, to the extent permitted by applicable
law, and in addition to any other rights or remedies it may have, to obtain from
any court of competent jurisdiction, injunctive relief to restrain any breach or
threatened breach hereof or otherwise to specifically enforce the provisions
hereof. For purposes of this Section IV, the term “Company” shall include a
Successor.

 

3



--------------------------------------------------------------------------------

V. Notices.

All notices and other communications provided for by this Agreement shall be in
writing and shall be deemed to have been duly given when (a) delivered by hand,
(b) sent by facsimile to the facsimile number given below, provided that a copy
is also sent by a nationally recognized overnight delivery service, (c) the day
after being sent by a nationally recognized overnight delivery service, or
(d) three days after being mailed by United States Certified Mail, return
receipt requested, postage prepaid, addressed as follows:

 

If to Employee:

  

 

     

 

     

 

  

 

Facsimile:       

  

 

  

 

If to the Company or a Successor:

  

 

McDermott International, Inc.

  

Vice President, Human Resources

  

777 N. Eldridge Parkway

  

Houston, TX 77079

  

 

Facsimile:         281-870-5095

  

or to such other address as Employee, the Company or a Successor may hereafter
specify in a notice furnished in writing in accordance with this Section V.

 

VI. Governing Law.

The provisions of this Agreement shall be interpreted and construed in
accordance with, and enforcement may be made under, the law of the State of
Texas without giving effect to any principles of conflict of laws thereof which
would result in the application of the laws of any other jurisdiction.

 

VII. Successors and Assigns.

 

  (a) This Agreement is personal to Employee and, without the prior written
consent of the Company, shall not be assignable by Employee otherwise than by
will or the laws of descent and distribution.

 

  (b) This Agreement shall be binding upon and shall inure to the benefit of
Employee, and of the Company and any Successor and their respective successors
and assigns.

 

  (c) The Company will require that any successor to all or substantially all of
its business and/or assets (other than a Successor, as to which the last
sentence of this Section VII(c) shall apply) (whether such successor acquires
such business and/or assets directly or indirectly, and whether by purchase,
merger, consolidation or otherwise) expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as herein defined and any such
successor to its business and/or assets. In the event that Employee becomes
employed by a Successor in connection with a Restructuring Transaction, the
Company shall require such Successor to expressly assume and adopt this
Agreement and to honor the terms and conditions of this Agreement applicable to
such Successor, unless Employee terminates Employee’s employment within
thirty-one days after the Effective Date of the Restructuring Transaction for a
Good Reason event which occurs upon the consummation of such Restructuring
Transaction (in which case the Company shall remain obligated under this
Agreement).

 

4



--------------------------------------------------------------------------------

VIII. Employment by Subsidiaries.

 

     If Employee is not employed by McDermott International, Inc., but is only
employed by a Subsidiary of McDermott International, Inc., then, except for
purposes of determining whether a Restructuring Transaction has occurred,
(a) the “Company” as defined herein shall be deemed to include such Subsidiary,
and (b) termination of employment shall be determined with reference to
Employee’s employment by such Subsidiary, but, in each case, only if such
Subsidiary is not a Successor. Further, the Company agrees that it will perform
its obligations hereunder without regard to whether Employee is employed by the
Company or by a Subsidiary of the Company.

 

IX. Severability.

 

     If any provision or portion of this Agreement shall be determined to be
invalid or unenforceable for any reason, the remaining provisions of this
Agreement shall be unaffected thereby and shall remain in full force and effect
to the fullest extent permitted by applicable law.

 

X. Entire Agreement; Amendment.

 

     This Agreement sets forth the entire Agreement of the parties hereto and
supersedes all prior agreements, understandings and covenants between the
parties with respect to the subject matter hereof; provided that: if Employee is
entitled to payments and benefits under both Section I of this Agreement and the
Change in Control Agreement between the Company and Employee, dated as of
October 1, 2008 (the “Change in Control Agreement”), Employee will receive
payments and benefits only under Section I of this

  Agreement (and not under the Change in Control Agreement), except that Section
I(f) of the Change in Control Agreement will continue to apply, with the
payments (if any) under such Section I(f) limited to those which would have been
payable had Employee received the payments and benefits under the Change in
Control Agreement (and not under this Agreement) (it being the intention of the
parties hereto that, in no event, shall substantially the same benefits become
payable under both the Change in Control Agreement and Section I of this
Agreement). This Agreement may be amended or terminated (other than pursuant to
Section XII of this Agreement) only by mutual agreement of the parties in
writing.

 

XI. Miscellaneous.

 

  (a) The captions and headings of this Agreement are not part of the provisions
hereof and shall have no force or effect.

 

  (b) The Company (or a Successor) shall be entitled to withhold from any
amounts payable under this Agreement such Federal, state, local, foreign or
excise taxes as shall be required or permitted to be withheld pursuant to any
applicable law or regulation.

 

  (c) Employee’s or the Company’s (or a Successor’s) failure to insist upon
strict compliance with any provision of this Agreement or the failure to assert
any right Employee or the Company (or a Successor) may have hereunder,
including, without limitation, the right of Employee to terminate employment for
Good Reason pursuant to paragraph (f) of Section XIII of this Agreement, shall
not be deemed to be a waiver of such provision or right or any other provision
or right of this Agreement.

 

  (d) Employee and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between Employee and the Company, the
employment of Employee by the Company is “at will.”

 

  (e)

For purposes of this Agreement, the date of termination of Employee’s employment
shall be: (i) if Employee’s employment is terminated by the Company (or a
Successor) for Cause, the date on which the Company (or a Successor) delivers to
Employee the resolution referred to in the last sentence of Section XIII,
paragraph (c), or, with respect to a termination as described in this

 

5



--------------------------------------------------------------------------------

 

Agreement under Section XIII, paragraph (c)(iii), the date on which the Company
(or a Successor) notifies Employee of such termination, (ii) if Employee’s
employment is terminated by the Company (or a Successor) for a reason other than
Cause (including on account of Disability), the date on which the Company (or a
Successor) notifies Employee of such termination, or such later date as is
reflected in such notification, (iii) if Employee’s employment is terminated by
Employee for Good Reason, the date on which Employee notifies the Company (or a
Successor) of such termination (after having given the Company (or such
Successor) notice and a 30-day cure period), or (iv) if Employee’s employment is
terminated by reason of death, the date of death of Employee.

 

  (f) This Agreement may be executed in two counterparts, each of which shall be
deemed an original and together shall constitute one and the same agreement,
with one counterpart being delivered to each party hereto.

 

  (g) In the event Employee’s employment is terminated (i) by the Company (or a
Successor) for Cause or as a result of Employee’s Disability, (ii) by Employee
without Good Reason, or (iii) on account of Employee’s death, Employee shall not
be entitled to the payments described in Section 1 of this Agreement.

 

XII. Term.

 

     This Agreement shall terminate on the earliest to occur of (i) the date one
year after the Effective Date of a Restructuring Transaction, or (ii) the date
on which Employee’s employment with the Company (or a Successor) is terminated;
provided, however, that if Employee’s employment with the Company (or a
Successor) is terminated under any of the circumstances described in Section I
of this Agreement, Employee’s rights hereunder shall continue following the
termination of Employee’s employment until all benefits to which Employee is
entitled hereunder has been paid and the Company’s (or a Successor’s) rights
hereunder shall continue until all obligations owed to it hereunder have been
satisfied. Notwithstanding the foregoing: (a) if no Restructuring Transaction
shall have been completed with an Effective Date on or before the second
anniversary of the date of this Agreement, then this Agreement shall
automatically terminate on such second anniversary; and (b) the provisions of
this Section XII and Sections II, XIII and XIV shall survive any termination of
this Agreement.

 

XIII. Definitions.

 

     For purposes of this Agreement, the following terms shall have the meanings
given them in this Section XIII.

 

  (a) “Accrued Benefits” shall mean:

 

  (i) Any portion of Employee’s Annual Base Salary earned through the date of
termination of Employee’s employment and not yet paid;

 

  (ii) Reimbursement for any and all amounts advanced in connection with
Employee’s employment for reasonable and necessary expenses incurred by Employee
through the date of termination of Employee’s employment in accordance with the
Company’s (or a Successor’s) policies and procedures on reimbursement of
expenses;

 

  (iii) Any earned vacation pay not theretofore used or paid in accordance with
the Company’s (or a Successor’s) policy for payment of earned and unused
vacation time; and

 

  (iv) All other payments and benefits to which Employee may be entitled under
the terms of any applicable compensation arrangement or benefit plan or program
of the Company (or a Successor) that do not specify the time of distribution;
provided that Accrued Benefits shall not include any entitlement to severance
under any severance policy of the Company (or such Successor) generally
applicable to the salaried employees of the Company (or such Successor).

 

6



--------------------------------------------------------------------------------

  (b) “Annual Base Salary” shall mean Employee’s annual rate of pay excluding
all other elements of compensation such as, without limitation, bonuses,
perquisites, expatriate or hardship premiums, restricted stock awards, stock
options and retirement and welfare benefits.

 

  (c) “Cause” shall mean:

 

  (i) the willful and continued failure of Employee to perform substantially
Employee’s duties with the Company (occasioned by reason other than physical or
mental illness or disability of Employee) after a written demand for substantial
performance is delivered to Employee by the Compensation Committee of the Board
or the Chief Executive Officer of the Company which specifically identifies the
manner in which the Compensation Committee of the Board or the Chief Executive
Officer believes that Employee has not substantially performed Employee’s
duties, after which Employee shall have thirty days to defend or remedy such
failure to substantially perform Employee’s duties;

 

  (ii) the willful engaging by Employee in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company; or

 

  (iii) the conviction of Employee with no further possibility of appeal or, or
plea of guilty or nolo contendere by Employee to, any felony.

 

       The cessation of employment of Employee under subparagraph (i) and
(ii) above shall not be deemed to be for “Cause” unless and until there shall
have been delivered to Employee a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters (3/4) of the entire membership
of the Compensation Committee of the Board of Directors of the Company at a
meeting of such Committee called and held for such purpose (after reasonable
notice is provided to Employee and Employee is given an opportunity, together
with Employee’s counsel, to be heard before such Committee), finding that, in
the good faith opinion of such Committee, Employee is guilty of the conduct
described in subparagraph (i) or (ii) above, and specifying the particulars
thereof in detail.

 

  (d) “Disability” shall mean circumstances that would qualify Employee for
long-term disability benefits under the Company’s Long-Term Disability Plan as
in effect immediately prior to the Restructuring Transaction, whether or not
such Plan remains in effect subsequent to the Restructuring Transaction.

 

  (e) “Effective Date” with respect to a Restructuring Transaction for purposes
of this Agreement shall be the effective date of date of the consummation of the
spinoff or split off (i.e., the date shares of the Subsidiary subject to the
spinoff or split off are first distributed to the Company’s stockholders) or
sale (i.e., the closing date for the sale) that results in the completion of the
Restructuring Transaction.

 

  (f) “Good Reason” shall mean:

 

  (i) any action by the Company which results in a material diminution in
Employee’s position, authority, duties or responsibilities immediately prior to
the date of this Agreement; but, for the avoidance of doubt, if Employee has a
position with either the Company or a Successor and, in either case, the
employer is publicly traded, a material diminution in position, authority,
duties or responsibilities will not have occurred if Employee has a position,
authority, duties and responsibilities substantially the same as those attendant
to Employee’s position with the Company immediately prior to the date of this
Agreement (notwithstanding that the business operations of the Company or such
Successor may be smaller or less complex).

 

  (ii) Requiring Employee, without Employee’s consent, to be based at any office
or location other than the office or location at which Employee was employed
immediately following the date of this Agreement; provided, however, that any
such relocation requests shall not be grounds for resignation with Good Reason
if such relocation is within a fifty mile radius of the location at which
Employee was employed immediately following the date of this Agreement or such
relocation does not result in an increase in Employee’s actual commuting
distance from his principal residence to Employee’s new office or location;

 

7



--------------------------------------------------------------------------------

  (iii) a material reduction in Employee’s Annual Base Salary in effect
immediately prior to the date of this Agreement or a material reduction in the
target multiplier used to calculate the annual bonus awarded to Employee below
the target multiplier used to calculate the bonus paid to Employee under the
EICP immediately prior to the date of this Agreement, provided, however that in
either case a material reduction in the Annual Base Salary or the target bonus
multiplier shall not be considered “Good Reason” with respect to any year for
which such reduction is part of a reduction uniformly applicable to all
similarly situated employees;

 

  (iv) a material adverse change in Employee’s eligibility to participate in
long-term incentive compensation plans as in effect immediately prior to the
date of this Agreement, unless Employee is eligible to participate in a
comparable plan; or

 

  (v) any material breach of this Agreement by the Company, excluding for this
purpose an isolated, insubstantial or inadvertent action not taken in bad faith
and which is remedied by the Company promptly after receipt of notice thereof
given by Employee.

 

       In the event (A) any of the events described above occurs (an “Event”) or
(B) the Company, in connection with but prior to the Effective Date of a
Restructuring Transaction, notifies Employee in writing that the terms and
conditions of Employee’s employment will be changed in connection with the
consummation of a Restructuring Transaction in a manner that would constitute
Good Reason (a “Company Notice”), Employee shall give the Company or Successor
written notice (the “Employee Notice”) within 60 days following Employee’s
knowledge of an Event or receipt of the Company Notice, as applicable, that such
change in employment terms or conditions would constitute Good Reason and
Employee intends to terminate employment as a result. The Company or Successor
shall have thirty days following receipt of the Employee Notice in which to cure
the Event or retract the Company Notice, or amend the Company Notice such that
the proposed changes in employment terms or conditions do not constitute Good
Reason. If the Company does not take such action within that time, the Event, or
the event described in the Company Notice when it would have occurred, as
applicable, shall constitute Good Reason. If Employee does not provide the
Employee Notice within 60 days as required above in this clause (f), then the
Event, or the change in employment terms and conditions described in the Company
Notice, as applicable, shall not constitute Good Reason, and thereafter, for
purposes of determining whether Employee has Good Reason, Employee’s terms and
conditions of employment after the occurrence of the Event or the implementation
of the changes described in the Company Notice, as applicable, shall be
substituted for those terms and conditions of Employee’s employment in effect
immediately prior to the date of this Agreement in each of clauses (i), (ii),
(iii) and (iv) above.

 

  (g) “Subsidiaries” shall mean every corporation, limited liability company,
partnership or other entity of which 50% or more of the total combined voting
power of all classes of voting securities or other equity interests is owned,
directly or indirectly, by McDermott International, Inc. or, upon and following
a Restructuring Transaction, by the Successor.

 

  (h) “Successor” shall mean an entity that has acquired a separate reporting
segment of the Company (by reference to the Company’s audited consolidated
financial statements as of and for the year ended December 31, 2008) from the
Company in a Restructuring Transaction or a Subsidiary that is sold or spun off
to the stockholders of the Company in a Restructuring Transaction.

 

XIV. Arbitration.

 

    

Any controversy or claim arising out of or relating to this Agreement (or the
breach thereof) shall be settled by final and binding arbitration in Houston,
Texas by one arbitrator selected in accordance with the Commercial Arbitration
Rules (the “Rules”) of the American Arbitration Association (the “Association”)
then in effect. Subject to the following provisions, the arbitration shall be
conducted in accordance with the Rules then in effect. Any award entered by the
arbitrator shall be final and binding, and judgment may be entered thereon by
any party hereto in any court of law having competent jurisdiction. This
arbitration

 

8



--------------------------------------------------------------------------------

 

provision shall be specifically enforceable. The Company (or a Successor, if
applicable) and Employee shall each pay half of the administrative fees of the
Association and the compensation of the arbitrator and shall each be responsible
for its own attorney’s fees and expenses relating to the conduct of the
arbitration.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

MCDERMOTT INTERNATIONAL, INC. By:  

/s/ Preston Johnson Jr.

Printed Name:   Preston Johnson Jr. Title:   Senior Vice President Date:  
December 10, 2009 EMPLOYEE:  

/s/ Brandon C. Bethards

Date:   December 10, 2009

 

9



--------------------------------------------------------------------------------

SCHEDULE A

 

(a) 2008 Performance Shares Agreement dated March 3, 2008, between Employee and
the Company, the amount of shares calculated as if the Restructuring Transaction
were a “change in control” as defined in such grant agreement.

 

(b) 2008 Restricted Stock Grant Agreement dated March 3, 2008, between Employee
and the Company.

 

(c) 2008 Restricted Stock Grant Agreement dated November 10, 2008, between
Employee and the Company.

 

(d) 2009 Performance Share Grant Agreement dated March 5, 2009, between the
Company and Employee, applicable only as to the Initial Grant of shares.

 

(e) 2009 Deferred Stock Unit Grant Agreement dated March 5, 2009, between the
Company and Employee.

 

(f) 2009 Stock Option Grant Agreement dated March 5, 2009, between the Company
and Employee.

Effective as of the date of this Agreement, any of the foregoing awards that are
subject to Section 409A of the Code are hereby modified to provide that no
“Change in Control” (as defined in the applicable award) shall occur unless it
is a change in control within the meaning of Section 409A of the Code.

 

10



--------------------------------------------------------------------------------

SCHEDULE B

Excise Tax Modified Cutback Provisions

Anything in this Agreement to the contrary notwithstanding, in the event the
Firm (as defined below) shall determine that Employee shall become entitled to
payments and/or benefits provided by this Agreement which would be subject to
the excise tax imposed by Section 4999 of the Code (the “Payments”), the Firm
shall determine whether to reduce any of the Payments to the Reduced Amount (as
defined below). The Payments shall be reduced to the Reduced Amount only if the
Firm determines that Employee would have a greater Net After-Tax Receipt (as
defined below) of aggregate Payments if the Employee’s Payments were reduced to
the Reduced Amount. If such a determination is not made by the Firm, Employee
shall receive all Payments to which Employee is entitled under this Agreement.

If the Firm determines that aggregate Payments should be reduced to the Reduced
Amount, the Company shall promptly give Employee notice to that effect and a
copy of the detailed calculation thereof. All determinations made by the Firm
under this Schedule B shall be binding upon the Company and Employee absent
manifest error and shall be made as soon as reasonably practicable and in no
event later than 15 business days of the receipt of notice from the Company that
there has been a Payment, or such earlier time as is requested by the Company.
For purposes of reducing the Payments to the Reduced Amount, only amounts
payable under this Agreement (and no other Payments) shall be reduced. The
reduction of the amounts payable hereunder, if applicable, shall be made by
reducing, in order, cash payments otherwise due under clauses (c), (d), (e) and
(h) of Section I of this Agreement, and then by reducing equity-based
compensation otherwise due under clause (f) of Section I of this Agreement in
chronological order with the most recent equity-based compensation awards
reduced first.

As a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Firm hereunder, it is possible that
amounts will have been paid or distributed by the Company to or for the benefit
of Employee pursuant to this Agreement which should not have been so paid or
distributed (“Overpayment”) or that additional amounts which will have not been
paid or distributed by the Company to or for the benefit of Employee pursuant to
this Agreement could have been so paid or distributed (“Underpayment”), in each
case, consistent with the calculation of the Reduced Amount hereunder. In the
event that the Firm, based upon the assertion of a deficiency by the Internal
Revenue Service against either the Company or Employee which the Firm believes
has a high probability of success determines that an Overpayment has been made,
Employee shall pay any such Overpayment to the Company together with interest at
the applicable federal rate provided for in Section 7872(f)(2) of the Code;
provided, however, that no amount shall be payable by Employee to the Company if
and to the extent such payment would not either reduce the amount on which
Employee is subject to tax under Section 1 and Section 4999 of the Code or
generate a refund of such taxes. In the event that the Firm, based upon
controlling precedent or substantial authority, determines that an Underpayment
has occurred, any such Underpayment shall be paid promptly (and in no event
later than 60 days following the date on which the Underpayment is determined)
by the Company to or for the benefit of Employee together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code.

For purposes hereof, the following terms have the meanings set forth below:

“Firm” shall mean an internationally recognized accounting or employee benefits
consulting firm selected by the Company with the input of Employee (but without
Employee’s consent) and which shall not, during the one year preceding the date
of its selection, have acted in any way on behalf of the Company or its
affiliated companies.

“Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on Employee with respect thereto under Sections
1 and 4999 of the Code and under applicable state and local laws, determined by
applying

 

11



--------------------------------------------------------------------------------

the highest marginal rate under Section 1 of the Code and under state and local
laws which applied to the Employee’s taxable income for the immediately
preceding taxable year, or such other rate(s) as Employee certifies, in
Employee’s sole discretion, as likely to apply to him in the relevant tax
year(s).

“Reduced Amount” shall mean the greatest amount of Payments that can be paid
that would not result in the imposition of the excise tax under Section 4999 of
the Code if the Firm determines to reduce Payments pursuant to paragraph (a) of
this Attachment A.

 

12